Citation Nr: 0514518	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  97-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic cystitis with 
asymptomatic posterior urethritis, evaluated as 10 percent 
disabling from November 19, 1996, to September 10, 2002, and 
as 20 percent disabling beginning September 11, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied entitlement to a 
compensable rating for chronic cystitis with asymptomatic 
posterior urethritis.

The Board remanded the claim in September 2001 for further 
development.  A June 2002 rating decision granted an 
increased rating of 10 percent for the veteran's disability, 
effective November 19, 1996, which was the date of the 
veteran's claim for entitlement to an increased rating.  A 
January 2004 rating decision granted an increased rating of 
20 percent for the veteran's disability, effective September 
11, 2002.

The Board remanded the claim in August 2004 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows a daytime voiding 
interval between two and three hours, or awakening to void 
three to four times per night for the period of November 19, 
1996, through September 10, 2002.

3.  The evidence of record does not reasonably show that the 
veteran's chronic cystitis is productive of:  urinary 
frequency with daytime voiding less than one hour, or 
awakening to void five or more times per night; or voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day.


CONCLUSIONS OF LAW

1.  Chronic cystitis with asymptomatic posterior urethritis 
is 20 percent disabling for the period of November 19, 1996, 
through September 10, 2002, according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a, Diagnostic Code 7512 (West 2004).

2.  Chronic cystitis with asymptomatic posterior urethritis 
is not more than 20 percent disabling beginning November 19, 
1996, according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Code 7512 
(West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
August 2003, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing entitlement to the current claim have not 
changed during the pendency of this appeal.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
March 1997, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in August 2003 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but he did not appear for that hearing and did not request 
that it be rescheduled.  He was afforded a VA examination, 
and the examination report includes an opinion regarding the 
cause of his disability.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with chronic cystitis in August 1958.  A December 
1958 rating decision granted service connection for chronic 
cystitis with asymptomatic posterior urethritis, and assigned 
an initial noncompensable rating.  The veteran's 
noncompensable rating was continued through a January 1994 
rating decision.

VA treatment notes dated from November 1995 through January 
1997 are silent with regard to treatment for chronic 
cystitis, or any urinary complaints.

A June 1998 VA genitourinary examination report noted that 
the veteran reported frequent urination.  He stated that he 
urinated approximately 20 times per day and occasionally wet 
his pants.  He denied incontinence.  The examiner noted that 
catheterization was not needed during this period.  The 
examiner indicated that the veteran's urinalysis and 
chemistries were normal.

A September 2002 VA treatment note reported that the veteran 
complained of nocturia, reporting that he got up three to 
four times per night.  He also complained of urgency, but 
denied any hematuria, pain or burning.  A November 2002 VA 
treatment note indicated that the veteran was being evaluated 
by urology.  He reported that he got up four to five times 
per night to void.

A December 2002 VA genitourinary examination report indicated 
that the veteran reported nocturia four times per night, or 
about every two hours.  The veteran did not note any urinary 
hesitancy.  The veteran's genitourinary examination was noted 
to be normal.

A March 2003 VA treatment note, regarding treatment for an 
unrelated disorder, indicated that the veteran experienced no 
frequency, no polyuria, no nocturia, no dysuria, no 
hematuria, no urgency, no hesitance, no incontinence, and no 
burning sensations.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7512, chronic cystitis is rated as a 
voiding dysfunction.  Voiding dysfunction is rated based upon 
the particular condition, to include urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2004).  
Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence will be rated in 
the following manner.  An evaluation of 40 percent requires 
evidence that absorbent materials are required to be worn and 
to be changed two to four times per day.  Id.  The highest 
rating for voiding dysfunction, 60 percent, necessitates 
evidence of the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  Id.

With regard to urinary frequency conditions, evidence of a 
daytime voiding interval between one and two hours or of 
awakening to void three to four times per night will result 
in the assignment of a disability rating of 20 percent.  Id.  
The highest rating of 40 percent requires evidence of a 
daytime voiding interval of less than one hour or of 
awakening to void five or more times per night.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A review of the record indicates that veteran does not meet 
the criteria for higher than a 20 percent rating under the 
criteria regarding voiding dysfunction.  Clinical evidence of 
record does not indicate that the veteran's chronic cystitis 
currently requires absorbent materials of any kind such as 
would generally be required in order to meet the criteria for 
a 40 percent rating under the applicable diagnostic code.

The Board notes that the veteran is currently evaluated under 
the criteria applicable to urinary frequency.  The June 1998 
VA examination report notes that the veteran reported having 
to urinate approximately 20 times per day.  While this record 
does not reflect the frequency of nighttime voiding, the 
Board finds that the symptoms reported in June 1998 are 
consistent with, or similar to, those noted in September 
2002, which prompted an increase in the veteran's disability 
from 10 to 20 percent.  Such clinical records indicate 
urinary frequency with a daytime voiding interval between one 
and two hours or of awakening to void three to four times per 
night.  38 C.F.R. § 4.115a.  Accordingly, the Board that a 20 
percent rating is warranted for the entire period in 
question, beginning in November 1996.

At this time, the evidence of record does not support a 
rating in excess of 20 percent for chronic cystitis with 
asymptomatic posterial urethritis at any interval during the 
period commencing November 19, 1996.  The evidence of record 
does not suggest that the veteran's disorder is currently 
productive of symptoms where there is a daytime voiding 
interval of less than one hour or of awakening to void five 
or more times per night.  While there are indications on file 
that do suggest an increased urinary frequency, the veteran's 
subjectively reported history concerning the frequency of his 
voiding intervals, without other related objective clinical 
findings reflecting additional pertinent underlying 
disability, is found to be commensurate with the 20 percent 
rating now in effect.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's chronic cystitis alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a 20 rating for chronic cystitis with 
asymptomatic posterior urethritis, from November 19, 1996, to 
September 10, 2002 is granted subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 rating for chronic 
cystitis with asymptomatic posterior urethritis, during the 
period commencing November 19, 1996, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


